Citation Nr: 1016175	
Decision Date: 05/03/10    Archive Date: 05/13/10

DOCKET NO.  07-01 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to additional dependency and indemnity 
compensation benefits under the provisions of 38 U.S.C.A. 
§ 1311 (a)(2) (West 2002).  

2.  Entitlement to accrued Department of Veterans Affairs 
benefits.  

3.  Entitlement to special monthly compensation based on the 
need for regular aid and attendance or at the housebound rate 
as the Veteran's surviving spouse.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.




WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 


INTRODUCTION

The Veteran had active service from June 1968 to August 1973 
and from December 1975 to June 1988.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision of the 
Columbia, South Carolina, Regional Office (RO) which granted 
the Appellant Dependency and Indemnity Compensation (DIC) as 
the Veteran's surviving spouse.  In May 2006, the RO denied 
the Appellant's claim for accrued benefits.  In April 2008, 
the RO denied the Appellant's claim of entitlement to special 
monthly compensation based on the need for regular aid and 
attendance or at the housebound rate as the Veteran's 
surviving spouse.  

In April 2009, the Appellant was scheduled for a May 2009 
hearing before the undersigned Veterans Law Judge sitting at 
the RO.  The Appellant failed to appear for the scheduled 
hearing.  In February 2010, the Appellant submitted a motion 
requesting that her hearing before a Veterans Law Judge 
sitting at the RO be rescheduled.  In April 2010, the Board 
granted the Appellant's motion.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The VA will notify the 
Appellant if further action is required on her part.  


REMAND

The Board has granted the Appellant's motion to reschedule 
her hearing before a Veterans Law Judge sitting at the RO.  

Accordingly, the case is REMANDED for the following action:

Again schedule the Appellant for the 
requested hearing before a Veterans Law 
Judge sitting at the RO.

The Appellant is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The Appellant's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the United States Court of 
Appeals for Veterans Claims (Court) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs 

	(CONTINUED ON NEXT PAGE)



to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.  



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).  

